            Case 1:20-cv-01454-YK Document 17 Filed 03/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADRIAN T. HORRELL,                              :
     Plaintiff                                  :
                                                :       No. 1:20-cv-01454
       v.                                       :
                                                :       (Judge Kane)
ABB ENTERPRISE SOFTWARE,                        :
Successor to ABB TROPOS WIRELESS                :
RESEARCH CENTER,                                :
A DIVISION OF ABB, INC.,                        :
      Defendants                                :

                                            ORDER

       AND NOW, on this 23rd day of March 2021, upon consideration of Defendants’ Motion

to Dismiss Plaintiff’s Amended Complaint (Doc. No. 8), and in accordance with the

accompanying Memorandum, IT IS ORDERED THAT Defendants’ motion is GRANTED, as

follows:

            1. Counts 1 and 5 of the Amended Complaint are DISMISSED WITH
               PREJUDICE;

            2. Counts 2 (fraud), 3 (negligent misrepresentation), and 4 (promissory estoppel) are
               DISMISSED WITHOUT PREJUDICE; and

            3. Within twenty-one (21) days of the date of this Order, Plaintiff may file a second
               amended complaint to attempt to address the pleading deficiencies in Counts 2, 3,
               and 4 identified in the accompanying Memorandum.


                                                     s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
